Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/02/2021.  These drawings are acceptable.

Response to Amendment
Applicant’s response filed on 12/02/2021 overcomes the previously raised Drawing Objections, Claim Objections and the 112b rejections. Additionally, applicant’s amendment to the independent claims overcomes the prior art of record, thus placing the application in condition for allowance. 

Allowable Subject Matter
Claims 1-2 and 5-8 (6 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Husted (US 4,573,660), Wurangian (US 5,704,594), Flowserve (NPL “Anchor Darling Double Disc Gate Valves”), Flowserve 2 (NPL “Flowserve Anchor/Darling Double Disc Gate Valve”), Cuerel (GB 1,085,235) and Mereiux (WO 2014/016496). Mereiux teaches of a gate valve having an actuator 10 and what appears to be an anti-rotation device 90 with similar Cuerel teaches in at least Fig. 2 of a double gate valve comprising at least a stem 37, a “stem extension’/nut 40, an actuator (44 and 41) and anti-rotation projections (not shown, see at least P2 L29-49) that prevent the stem from rotating and allowing the convertion of rotational actuation of the actuator to linear motion of the valve similar to applicant’s general invention. However, notice that a “connection means’, “a hole” and “anti-rotation coupling” are missing and the structure and function of the “extension” is different to what is being claimed. Husted teaches of a double disc gate valve assembly that expands using a wedges when the valve is actuated which is similar to the type of gate valve disclosed by the applicant. However, notice that particular details of the actuator and anti-rotation device are not disclosed. Wurangian teaches in at least Figs. 2-9 of a similar expanding gate that comprises valve discs 58 and 60, a stem 74, an actuator 86 and an “extension” 80 with an anti-rotation means (82, 140 and 84) that aids in preventing rotation of the valve stem similar to applicant’s invention. However, notice that the device of Wurangian fails to disclose “a connection means’, and that the disclosure is to a gate valve construction rather than a “maintenance method for a gate valve” as claimed. Furthermore, notice that Wurangian fails to teach the particular structure of the anti-rotation cup as claimed. Flowserve teaches of an Anchor/Darling Double Disc Gate Valve with similar structure as applicant’s invention, however, fails to disclose structure related to the actuation and the anti-rotation feature as Flowserve 2 teaches of an Anchor/Darling Double Disc Gate Valve with similar structure as applicant’s invention. In particular, Flowserve 2 seeks to improve this type of gate valve via an improved anti-rotation feature in a similar manner as applicant’s disclosure. However, notice that while the device of Flowserve shows similar features to the claimed invention (see at least the double gate wedge-type valve with a threaded connection means, a valve stem and an actuator); the device of Flowserve solves the same issue as applicant via a structurally different anti-rotation feature that includes a slotted valve stem and anti-rotation flange as compared to the claimed invention an extension connected/secured to a top of the valve stem and an anti-rotation coupling carried-by/coupled-to the extension as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the anti-rotation device (4, 3, 18, 7, 6) and the particular steps in the maintenance method for a gate valve as claimed in claims 1-2 and 5-8 and as shown in at least Fig. 2 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753